 1
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10   PAUL CLARK and CHARLES                       Case No. 1:18-cv-00899-AWI-EPG
     WILLIAMS, individually, and on behalf of
11   other members of the general public          ORDER ON STIPULATION ALLOWING
     similarly situated,                          PLAINTIFFS TO FILE FIRST AMENDED
12                                                COMPLAINT
                         Plaintiffs,
13                                                (ECF No. 14)
                 v.
14   QG PRINTING II, LLC, a Connecticut
     limited liability company;
15   QUAD/GRAPHICS, INC., a Wisconsin
     corporation; and DOES 1 through 10,
16   inclusive,
17                    Defendants.
18

19
           The parties having stipulated, (ECF No. 14), and good cause appearing, it is ordered
20
     that the First Amended Complaint attached to the Parties stipulation is hereby deemed filed,
21
     and Defendants have thirty days to respond to it.
22   IT IS SO ORDERED.
23
        Dated:    March 7, 2019                          /s/
24                                                 UNITED STATES MAGISTRATE JUDGE
25

26
27

28
